 



Exhibit 10.2
[Execution Copy]
FIFTH AMENDMENT AGREEMENT
     This Fifth Amendment Agreement (“Amendment”) is executed as of the 7th day
of September, 2005, by and among Pier 1 Funding, L.L.C., a Delaware limited
liability company, as transferor (the “Transferor”), Pier 1 Imports (U.S.),
Inc., a Delaware corporation, as servicer (the “Servicer”), and Wells Fargo
Bank, National Association (successor by merger to Wells Fargo Bank Minnesota,
National Association), a national banking association, as trustee (the
“Trustee”).
W I T N E S S E T H:
     WHEREAS, the Transferor, the Servicer and the Trustee executed the
Series 2001-1 Supplement dated as of September 4, 2001 (as heretofore amended,
the “Supplement”), to the Pooling and Servicing Agreement dated as of
February 12, 1997, among such parties (as heretofore amended, the “Agreement;”
unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the Agreement or the Supplement, as
applicable); and
     WHEREAS, the parties hereto have agreed to amend further the Supplement on
the terms and conditions hereinafter set forth.
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Amendment of the Supplement. Effective on the date hereof and
subject to the satisfaction of the condition precedent set forth in Section 2
below, the Supplement is hereby amended as follows:
     (a) The definition of “Class B Minimum Required Amount” set forth in
Section 1.2 of the Supplement is amended and restated in its entirety to read as
follows:
     “Class B Minimum Required Amount” shall mean, at any time of determination,
(a) if Pier 1 Imports’ senior unsecured debt rating is at least BB by Standard &
Poor’s and Ba2 by Moody’s, the greater of (i) the quotient obtained by dividing
(A) 8.5% of the Class A Invested Amount at such time by (B) 0.915, and (ii) the
sum of (A) 3.0% of the Class A Purchase Limit at such time and (B) 3.0% of the
quotient obtained by dividing (1) 8.5% of the Class A Purchase Limit at such
time by (2) 0.915; (b) if Pier 1 Imports’ senior unsecured debt rating is below
BB by Standard & Poor’s or below Ba2 by Moody’s, the greater of (i) the quotient
obtained by dividing (A) 12.0% of the Class A Invested Amount at such time by
(B) 0.88, and (ii) the sum of (A) 3.0% of the Class A Purchase Limit at such
time and (B) 3.0% of the quotient obtained by dividing (1) 12.0% of the Class A
Purchase Limit at such time by (2) 0.88.
     (b) Section 1.9(i) of the Supplement is amended and restated in its
entirety to read as follows:
     (i) a downgrade of Pier 1 Imports’ senior unsecured debt rating to below B+
by Standard & Poor’s or B1 by Moody’s or a withdrawal by either such rating
agency of its rating of Pier 1 Imports’ senior unsecured debt;
     (c) The Transferor hereby confirms that it is the sole Holder of the
Class B Certificates and covenants that it will not sell, assign or otherwise
transfer any Class B Certificate or an interest therein without the prior
written consent of the Administrative Agent.
     (d) If the Class B Minimum Required Amount is increased as a consequence of
Pier 1 Imports’ senior unsecured debt rating falling below BB by Standard &
Poor’s or below Ba2 by Moody’s, then notwithstanding anything to the contrary in
the Agreement or the Supplement, the Transferor shall immediately take action to
cause the Class B Invested Amount to at least equal such increased Class B
Minimum Required Amount, as follows:

 



--------------------------------------------------------------------------------



 



     (i) the maximum face amount of the outstanding Class B Certificates shall
be deemed automatically to have been increased ratably such that after giving
effect to such increase, the aggregate maximum face amount of the outstanding
Class B Certificates equals $13,636,364, it being understood that the Transferor
may surrender the Class B Certificates for replacement Class B Certificates
reflecting the correct maximum face amounts;
     (ii) if the Transferor Amount exceeds the Minimum Transferor Amount, the
Class B Invested Amount shall automatically be increased by an amount equal to
the lesser of (A) the excess of the increased Class B Minimum Required Amount
over the Class B Invested Amount and (B) the largest amount that will not result
in the Transferor Amount being less than the Minimum Transferor Amount, and the
Trustee, in accordance with written instructions from the Servicer, a copy of
which shall be delivered to the Administrative Agent, shall reflect such
increase in its books and records; and
     (iii) if after giving effect to the foregoing increase in the Class B
Invested Amount, if any, the increased Class B Minimum Required Amount still
exceeds the Class B Invested Amount, then the Trustee, in accordance with
written instructions from the Servicer, shall retain all Collections in respect
of Principal Receivables received on each day in the Principal Account until
such time as the amount on deposit therein at least equals an amount (the
“Special Reduction Amount”) that, when applied to reduce the Class A Invested
Amount, will cause the Class B Invested Amount to at least equal the increased
Class B Minimum Required Amount, whereupon, on the next succeeding Distribution
Date, the Trustee, pursuant to written instructions from the Servicer, shall
withdraw the Special Reduction Amount from the Principal Account and deposit it
into the Distribution Account, and the Paying Agent, on such Distribution Date,
shall pay the Special Reduction Amount ratably to the Class A Certificateholders
to reduce the Class A Invested Amount;
provided, however, that the Transferor may take such other steps to cause the
Class B Invested Amount to at least equal the increased Class B Minimum Required
Amount as may be approved in writing by the Administrative Agent.
Notwithstanding anything to the contrary in the Supplement, if within five
Business Days following the date of any reduction of Pier 1 Imports’ senior
unsecured debt rating below BB by Standard & Poor’s or below Ba2 by Moody’s, and
the resulting increase in the Class B Minimum Required Amount, the Class B
Invested Amount does not at least equal such increased Class B Minimum Required
Amount, then Series 2001-1 Certificateholders evidencing Undivided Interests
aggregating more than 50% of the Invested Amount of any class of this
Series 2001-1, by notice then given in writing to the Transferor, the Servicer
and the Trustee, may declare that a Series 2001-1 Pay Out Event has occurred as
of the date of such notice, it being understood that the Trustee shall in no
event be required to perform any obligation set forth herein, in the Agreement
or in the Supplement resulting from the occurrence of such Pay Out Event, unless
the Trustee has received such written notice. In addition, notwithstanding
anything to the contrary in the Supplement, if at any time the Class B Invested
Amount is less than the Class B Minimum Required Amount, no Principal
Collections shall be paid to the Holder of the Exchangeable Transferor
Certificate as contemplated in Section 4.18(c) of the Supplement, but rather
shall be retained in the Collection Account or the Principal Account for
distribution as described in clause (d)(iii) above or otherwise in accordance
with the other terms of the Supplement on the next succeeding Distribution Date.
     SECTION 2. Condition Precedent. This Amendment shall become effective as of
the date hereof upon the execution of this Amendment by all of the parties
hereto and the execution and delivery of the Consent to Amendment to Supplement
attached hereto.
     SECTION 3. Miscellaneous.
     3.1 Ratification. As amended hereby, the Supplement is in all respects
ratified and confirmed and the Supplement as so supplemented by this Amendment
shall be read, taken and construed as one and the same instrument.
     3.2 Representation and Warranty. Each of the Transferor and the Servicer
represents and warrants that this Amendment has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding

 



--------------------------------------------------------------------------------



 



obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
     3.3 Governing Law; Parties; Severability. This Amendment shall be governed
by and construed in accordance with the laws and decisions (as opposed to the
conflicts of law provisions) of the State of New York. Whenever in this
Amendment there is a reference made to any of the parties hereto, such reference
shall also be a reference to the successors and assigns of such party,
including, without limitation, any debtor-in-possession or trustee. The
provisions of this Amendment shall be binding upon and shall inure to the
benefit of the successors and assigns of the parties hereto. Whenever possible,
each provision of this Amendment shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Amendment.
     3.4 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Transferor, the Servicer and the Trustee have
caused this Amendment to be fully executed by their respective officers as of
the day and year first above written.

            PIER 1 FUNDING, L.L.C.,
   Transferor
      By           Name:           Title:           PIER 1 IMPORTS (U.S.), INC.,
   Servicer
      By           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION (successor by merger to Wells Fargo Bank Minnesota, National
Association),
   Trustee
      By           Name:           Title:        

[Consent to Amendment to Supplement Attached]

 



--------------------------------------------------------------------------------



 



CONSENT TO AMENDMENT TO SUPPLEMENT
     The undersigned, constituting the Majority Investors under and as defined
in the Certificate Purchase Agreement dated as of September 4, 2001 (as
heretofore amended, the “Purchase Agreement”), among Pier 1 Funding, L.L.C., as
the transferor, Pier 1 Imports (U.S.), Inc., as the servicer, the Class A
Purchasers named therein and JPMorgan Chase Bank, N.A. (as successor to Morgan
Guaranty Trust Company of New York), as the administrative agent, hereby consent
to the terms and conditions of the Fifth Amendment Agreement dated as of
September 7, 2005, among Pier 1 Funding, L.L.C., as transferor, Pier 1 Imports
(U.S.), Inc., as servicer, and Wells Fargo Bank, National Association (successor
by merger to Wells Fargo Bank Minnesota, National Association), as trustee,
relating to the Series 2001-1 Supplement dated as of September 4, 2001, as
heretofore amended, among the same parties.

            PARK AVENUE RECEIVABLES COMPANY, LLC (as successor to Delaware
Funding Company, LLC), as the sole Structured Investor


By JPMorgan Chase Bank, N.A., as attorney-in-fact
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as the sole Committed Investor
      By:           Name:           Title:        

 